Citation Nr: 1044356	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-30 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for hallux valgus of both 
feet.

2.  Entitlement to service connection for residuals right foot 
injury.

3.  Entitlement to pension and special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The RO has reported that the Veteran had service from July 1978 
to August 1992, from April 2001 to August 2001, and from August 
2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in July 2006.  A statement of 
the case was issued in August 2007, and a substantive appeal was 
received in October 2007.  The Veteran appeared at an October 
2010 hearing before the Board in Washington D.C.  A transcript is 
of record.    

The issues involving hallux valgus and residuals of a right foot 
injury are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

At the October 2010 Board hearing,, the Veteran stated that he no 
longer wished to pursue an appeal on the issue of entitlement to 
pension and special monthly pension.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to the issue of entitlement to pension and 
special monthly pension have been met.  38 U.S.C.A.  
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.  §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by his or her authorized representative.  38 C.F.R. § 
20.204.  At the October 2010 Board hearing, the Veteran withdrew 
his appeal as to the issue of entitlement to pension and special 
monthly pension.  As a transcript of the hearing testimony has 
now been associated with the claims file, the Board finds that 
the requirement for a written withdrawal has been effectively 
met.  Hence, there remain no allegations of errors of fact or law 
for appellate consideration of this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of this 
issue and it is dismissed without prejudice.  


ORDER

The appeal as to the issues of entitlement to pension and special 
monthly pension is dismissed.


REMAND

The Veteran was afforded VA examinations in January 2006 and July 
2007.  Both examiners interviewed and examined the Veteran, and 
reviewed the Veteran's claims file.  In January 2006, the VA 
examiner opined that the Veteran is predisposed to having 
bunions, but that the Veteran's bunions were aggravated by 
walking, running, and exertion exercises during military service.  
The VA examiner did not elaborate on the opinion.  When the 
Veteran was afforded another VA examination in July 2007, the VA 
examiner stated that he did not believe that bunions resulted 
from wearing military boots.  He also stated that he did not 
believe that the Veteran's right foot disability resulted from 
the injury sustained in May 2005.  The VA examiner did not offer 
a rationale for the opinion expressed.  Overall, the Board finds 
that the aforementioned medical opinions are inadequate.
   
Furthermore, it appears to the Board that there is an outstanding 
emergency room treatment record.  In an undated letter from the 
Veteran (which appears to be from 2007), he stated that he 
received treatment from a Dr. L at an emergency room in July 2007 
at "Ortho in Durham," and had an appointment in August 2007.  
It is unclear to the Board whether the Veteran was referring to a 
private or VA medical facility in Durham, North Carolina.  The 
Board notes that the most current treatment record from the 
Durham VA medical facility is from June 2007.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
clarify whether he was treated at a private 
or VA medical facility when he was treated 
by a Dr. L in July 2007 and seen in August 
2007.  The RO should then take appropriate 
action to request the aforementioned 
medical records. 

2.  The Veteran should then be afforded an 
appropriate VA examination to determine the 
nature, extent and etiology of hallux 
valgus of both feet and any residuals right 
foot injury.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  The 
examiner should clearly report whether the 
Veteran has hallux valgus of both feet and 
whether he has residuals of a right foot 
injury. 

After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
hallux valgus of both feet are causally 
related to service? 

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any residuals of a right foot injury are 
causally related to service, to 
specifically include an injury suffered in 
May 2005?

The examiner should furnish a rationale for 
all opinions offered.   

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


